     Case 2:19-cv-00161-RFB-VCF Document 82 Filed 03/05/21 Page 1 of 4



 1   ANGELA H. DOWS, ESQ.
     Nevada Bar No. 010339
 2   CORY READE DOWS & SHAFER
     1333 North Buffalo Drive, Suite 210
 3   Las Vegas, Nevada 89128
     Telephone: (702) 794-4411
 4   Facsimile: (702) 794-4421
     E-Mail: adows@crdslaw.com
 5   Pro Bono Counsel Referred via the
     Legal Aid Center of Southern Nevada
 6   for Plaintiff GREGORY MAY
 7                         UNITED STATES DISTRICT COURT
 8
                                  DISTRICT OF NEVADA
 9
                                             ***
10   GREGORY MAY,                              )
11                                             )   Case No.: 2:19-cv-00161-RFB-VCF
                                  Plaintiff,   )
12                                             )
           v.                                  )
13                                             )
14   WILLIAM A. GITTERE, in his                )   STIPULATION AND ORDER TO
     individual and official capacities;       )   SUBSTITUTE DEFENDANT
15   THERESA WICKHAM, in her individual )          FREDERICK HAMMEL IN
     and official capacities;                  )   PLACE OF DEFENDANT
16   MARTIN NAUGHTON, M.D., in his             )   CASEWORKER HAMMELL
17   individual and official capacities;       )
     BRIAN WILLIAMS, in his individual         )
18   and official capacities;                  )
     JENNIFER NASH, in her individual and )
19   official capacities;                      )
20   CASEWORKER HAMMELL, in his/her            )
     individual and official capacities;       )
21   MONIQUE HUBBARD-PICKETT, in               )
     her individual and official capacities;   )
22
     THOMAS HINCKLE, in his individual         )
23   capacity;                                 )
     C/OT A. RODRIGUEZ also known as           )
24   AMANDA ARIAS, in her individual           )
     capacity;                                 )
25
     TIMOTHY HULSEY, in his/her                )
26   individual capacity;                      )
     COREY ROWLEY, in his individual           )
27   capacity;                                 )
     CHRISTOPHER MILLER, in his                )
28
     Case 2:19-cv-00161-RFB-VCF Document 82 Filed 03/05/21 Page 2 of 4


     individual capacity;                           )
 1
     STEFFEN MOSKOFF, in his individual             )
 2   capacity;                                      )
     DAMIEN ROBINS, in his individual               )
 3   capacity,                                      )
                                                    )
 4
                                  Defendants.       )
 5
           Plaintiff Gregory May, by and through his counsel, Angela H. Dows, Esq.,
 6

 7   and Defendants Scott Mattinson, Stephen Moskoff, Jennifer Nash, Martin

 8   Naughton, Corey Rowley, Theresa Wickham, and Brian Williams, by and through

 9   counsel, Aaron D. Ford, Nevada Attorney General, and Alexander J. Smith, Deputy
10
     Attorney General, of the State of Nevada, Office of the Attorney General, hereby
11
     submit their Stipulation and Order to substitute in served Defendant Frederick
12

13   Hammel in the place and stead of Defendant CASEWORKER HAMMELL pursuant

14   to Fed. R. Civ. P. 17 and Fed. R. Civ. P. 4.

15         Dated this 3rd day of March, 2021.
16
                                                Respectfully submitted,
17                                               /s/ Angela H. Dows
                                                ANGELA H. DOWS, ESQ.
18                                              1333 N. Buffalo Drive, Suite 210
19                                              Las Vegas, Nevada 89128
                                                Pro Bono Counsel Referred via the
                                                Legal Aid Center of Southern Nevada
20                                              for Plaintiff GREGORY MAY
21

22

23

24

25

26
27

28

                                                2
     Case 2:19-cv-00161-RFB-VCF Document 82 Filed 03/05/21 Page 3 of 4



 1
     I.    APPLICABLE LAW
 2
           Fed. R. Civ. P. 17(a)(3) provides:
 3
           (3) Joinder of the Real Party in Interest. The court may not dismiss an
 4
           action for failure to prosecute in the name of the real party in interest
 5         until, after an objection, a reasonable time has been allowed for the
           real party in interest to ratify, join, or be substituted into the action.
 6         After ratification, joinder, or substitution, the action proceeds as if it
           had been originally commenced by the real party in interest.
 7

 8         Fed. R. Civ. P. 4(a)(1)(B) additionally provides that the summons be

 9   directed to the defendant.
10
     II.   STIPULATION
11
           The parties submit that Defendant Frederick Hammel be substituted in the
12
     place and stead of Defendant CASEWORKER HAMMELL in the subject action.
13

14   This is based upon the following:

15         a.     That Plaintiff’s original and amended complaint(s) included a
16
                  Defendant named CASEWORKER HAMMELL because discovery and
17
                  conferring needed to determine the exact name of said caseworker.
18
           b.     That Plaintiff was able to determine that CASEWORKER HAMMELL
19

20                was Frederick Hammel. Plaintiff served Frederick Hammel with the

21                issued Summons and operative Complaint on September 14, 2020.
22
                  Proof of service was filed with this court on October 5, 2020. (See Doc.
23
                  No. 65.)
24
           c.     That to clarify the party identities, Defendant CASEWORKER
25

26                HAMMELL is Frederick Hammel, and is intended as Defendant

27                CASEWORKER HAMMELL in the subject action.
28

                                                3
     Case 2:19-cv-00161-RFB-VCF Document 82 Filed 03/05/21 Page 4 of 4


           d.     Plaintiff Gregory May has been advised of the stipulation, and assents
 1

 2                to the same.

 3         e.     Thus, the parties agree that:
 4
                  1. The operative complaint in this action shall be deemed amended to
 5
                     substitute Defendant CASEWORKER HAMMELL, with Defendant
 6
                     Frederick Hammel.
 7

 8                2. There has been no Answer filed for or on behalf of Defendant

 9                   CASEWORKER HAMMELL, or substituted Defendant Frederick
10
                     Hammel.
11
                  3. No other changes to the other named Defendants are contemplated
12
                     via the instant stipulation.
13

14   DATED: March 3, 2021                             DATED: March 3, 2021

15   /s/ Angela H. Dows                               /s/ Alexander J. Smith
     ANGELA H. DOWS, ESQ.                             ALEXANDER J. SMITH, ESQ.
16
     CORY READE DOWS & SHAFER                         Deputy Attorney General
17   1333 North Buffalo Drive, Suite 210              Office of the Nevada Attorney General
     Las Vegas, Nevada 89128                          555 E. Washington Avenue, Suite 3900
18   Attorney for Plaintiff                           Las Vegas, Nevada 89101
                                                      Attorneys for Defendants
19

20

21         IT IS SO ORDERED.

22         DATED this 5th day of March, 2021.
23

24

25

26                                          __________________________________
                                            UNITED STATES MAGISTRATE JUDGE
27

28

                                                  4
